Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments made to the drawings are acknowledged and the drawing objections have been withdrawn. The amendments made to the claims in view of the prior 112(b) rejection has been acknowledged and the rejection under 112(b) has been withdrawn.

Response to Arguments
Applicant’s arguments, see remarks on page 8, filed 06/14/2021, with respect to the rejection(s) of claim(s) 1, 5-6, and 8-9 under 35 U.S.C 102(a)(1) under by U.S. Publication Gilmore have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent 7,291,815 (Hubert).
page 10 of remarks, filed 06/14/2021, with respect to the rejection(s) of claim(s) 2-3 and 11-19 under 35 U.S.C 103 by U.S. Publication 2014/0241878 (Herrig) and U.S. Publication 2008/0099617 (Gilmore) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Publication 2014/0241878 (Herrig) and U.S. Patent 7,291,815 (Hubert).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-2, 5-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,291,815 (Hubert).
 Regarding claim 1, Hubert teaches a first and second electro-thermal heating panel (element 50, Fig. 7a; left and right panel) coupled to the wind turbine blade (element 200, Fig. 1); a first and second busbar (element 40, fig. 8 ) electrically coupled to the respective first and second electro-thermal heating panel, wherein the first busbar and the second busbar extend along a chordwise or spanwise direction (element 40 extends along a spanwise direction) of the wind turbine blade, wherein the first busbar is disposed on the first electro-thermal heating panel (right element of element 50 in fig, 7a), wherein an insulation layer (element 65) is disposed on the first busbar, wherein the second electro-thermal heating panel (left element of element 50 in fig, 7a) is disposed on the insulation layer, and wherein the second busbar is disposed on the second electro-thermal heating panel. (“Preferably, the bus strips 40 extend along substantially the full length of the respective opposed edges of the conductive sheet 50. The opposed bus strips 40 permit an electric potential to be substantially uniformly established across the electrically conductive sheet 50 by connecting the bus strips 40, 42 to a suitable power source.” – Col. 6, Lines 23-28, fig. 7a and 8 we can see the arrangement of the busbar, insulation layer and ETH panel however the busbar arrangement with the insulation layer is not clearly shown, Hubert does run the busbar along the 
Regarding claim 2, Hubert teaches wherein the first and second busbars are arranged within a predetermined vertical distance tolerance (element 40 would have some predetermined vertical distance tolerance, tolerances are how a designer communicates with a manufacturer to determine if a parts meets design specification).
Regarding claim 5, Hubert teaches wherein a minimum value of the predetermined vertical distance tolerance corresponds to a top surface of the first busbar being vertically level with a top surface of the second busbar (The busbar vertical distance tolerance between the top surface of the right bus bar would be greater than the top surface of the left busbar because the right busbar edge would sit on the insulation layer, being above the corresponding minimum tolerance range). 
Regarding claim 6, Hubert teaches wherein a maximum value of the predetermined tolerance corresponds to a top surface of the first busbar being vertically level with a bottom surface of the second busbar (The busbar vertical distance tolerance between the top surface of the right bus bar would be greater than the top surface of the left busbar because the right busbar edge would sit on the insulation layer, being below the corresponding maximum tolerance range).
Regarding claim 9, Hubert teaches wherein the insulation layer is made of a fire retardant material or a glass reinforced plastic (Col. 6, Lines 58 – Col. 7, Lines 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,291,815 (Hubert), in view of U.S. Publication 2008/0099617 (Gilmore).

Regarding claim 3, Hubert teaches the invention of claim 2
wherein a maximum value of the predetermined vertical distance tolerance is substantially equal to a width of the first or second busbar.
Gilmore teaches a de-icing heater mat for a helicopter rotor blade (abstract), the sandwich construction utilized by Gilmore enables more complex designs of heater networks and positioning of bus bars (which are essentially cold spots) to be achieved than with a single printed layer (Col. 3, lines 6-10). 
There are a finite number of predictable solutions to determining the maximum vertical tolerance of greater than, equal to or less than the width of a bus bar. One of ordinary skill in the art would have reasonable expectation of choosing one of those three tolerances with a reasonable expectation that the cold spots caused by the bus bars could be reduced or eliminated. Therefore, it would be obvious for one of ordinary skill in the art before the effective filling to have tried and modified Hubert with the teaching of Gilmore by setting the tolerance to be the width of bus bar.

Claims 11-12, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 20140241878 (Herrig), in view of U.S. Patent 7,291,815 (Hubert).
Regarding claim 11, Herrig teaches 
a tower (element 12, Fig. 1);

a rotor (element 18, Fig. 2) connected at one end to the generator and at another end to a hub (element 20, Fig. 2); and
a wind turbine blade (element 28, Fig. 1) connected to the hub, wherein the wind turbine blade comprises (par. 1, these are inherent components to a wind energy turbine):
Herrig does not teach a first and second electro-thermal heating panel coupled to the wind turbine blade; a first and second busbar electrically coupled to the respective first and second electro-thermal heating panel, wherein the first busbar and the second busbar extend along a chordwise or spanwise direction of the wind turbine blade, wherein the first busbar is disposed on the first electro-thermal heating panel, wherein an insulation layer is disposed on the first busbar, wherein the second electro-thermal heating panel is disposed on the insulation layer, and wherein the second busbar is disposed on the second electro-thermal heating panel.  
Herrig does further teach the use of a heater system to de-ice the
rotor blades (par. 57).
Hubert teaches a first and second electro-thermal heating panel (element 50, Fig. 7a; left and right panel) coupled to the wind turbine blade (element 200, Fig. 1); a first and second busbar (element 40, fig. 8 ) electrically coupled to the respective first and second electro-thermal heating (“Preferably, the bus strips 40 extend along substantially the full length of the respective opposed edges of the conductive sheet 50. The opposed bus strips 40 permit an electric potential to be substantially uniformly established across the electrically conductive sheet 50 by connecting the bus strips 40, 42 to a suitable power source.” – Col. 6, Lines 23-28, fig. 7a and 8 we can see the arrangement of the busbar, insulation layer and ETH panel however the busbar arrangement with the insulation layer is not clearly shown, the prior art does run the busbar along the full length of the eth panel. The busbar would abut with the insulation layer if the cross-section of fig. 7a was taken at the busbar section.   
One of ordinary skill in the art would have recognized that applying the known technique of Hubert would have yielded predictable results and resulted in an improved wind turbine. It would have been recognized that applying the de-icing heater system of Hubert to the teachings of Herrig 
Regarding claim 12, Herrig as modified above teaches wherein the first and second busbars are arranged within a predetermined vertical distance tolerance (element 40 would have some predetermined vertical distance tolerance, tolerances are how a designer communicates with a manufacturer to determine if a parts meets design specification).
Regarding claim 15, Herrig as modified above teaches wherein a minimum value of the predetermined vertical distance tolerance corresponds to a top surface of the first busbar being vertically level with a top surface of the second busbar (The busbar vertical distance tolerance between the top 
Regarding claim 16, Herrig as modified above teaches wherein a maximum value of the predetermined tolerance corresponds to a top surface of the first busbar being vertically level with a bottom surface of the second busbar (The busbar vertical distance tolerance between the top surface of the right bus bar would be greater than the top surface of the left busbar because the right busbar edge would sit on the insulation layer, being below the corresponding maximum tolerance range).
Regarding claim 19, Herrig as modified above teaches wherein the insulation layer is made of a fire retardant material or a glass reinforced plastic (Col. 6, Lines 58 – Col. 7, Lines 3).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 20140241878 (Herrig), in view of U.S. Patent 7,291,815 (Hubert), in further view of U.S. Publication 2008/0099617 (Gilmore).

Regarding claim 13, Hubert teaches the invention of claim 2
 Hubert does not teach wherein a maximum value of the predetermined vertical distance tolerance is substantially equal to a width of the first or second busbar.

There are a finite number of predictable solutions to determining the maximum vertical tolerance of greater than, equal to or less than the width of a bus bar. One of ordinary skill in the art would have reasonable expectation of choosing one of those three tolerances with a reasonable expectation that the cold spots caused by the bus bars could be reduced or eliminated. Therefore, it would be obvious for one of ordinary skill in the art before the effective filling to have tried and modified Hubert with the teaching of Gilmore by setting the tolerance to be the width of bus bar.

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose telephone number is (571)272-0381.  The examiner can normally be reached on Mon - Fri (7:30 am - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAKEEM M ABDELLAOUI/Examiner, Art Unit 3745       
                                                                                                                                                                                                 /David E Sosnowski/SPE, Art Unit 3745